Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 06/08/2020 and 09/16/2020 has been entered and considered by the examiner.
Drawings
The drawings filed on 06/08/2020, has been accepted for examination.  
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter

Claims 1-15 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a data processing section configured to analyze a received light signal in each of the light receiving elements of the light receiving sensor, wherein the light projecting section outputs, in parallel, output beams of light from a plurality of light sources, and the data processing section performs a process of analyzing the received light signal in each of the light receiving elements of the light receiving sensor and identifying a light source of any beam of light input into one light receiving element by using light source combination information that is 
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious performing a process of identifying a light source of any beam of light input into one light receiving element of the light receiving sensor by referring to a reference table recording correspondence data between values of received light signals in the light receiving elements and light source identifiers, in combination with the rest of the limitations of the claim.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious the data processing section, calculating the shape of the transparent object by calculating a Mueller matrix representing a change in a state of a polarized beam of light output from each of the light sources of the light projecting section and calculating, from matrix elements of the Mueller matrix, a zenith angle and an azimuth angle of a surface normal to each divided region on both front and back surfaces of the transparent object, in combination with the rest of the limitations of the claim. 
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a data processing section configured to analyze a received light signal in each of the light receiving elements of the light receiving sensor, the program causing the data processing section to perform a process of identifying a light source of any beam of light input into one light receiving element of the light receiving sensor by referring to a reference table recording correspondence data between values of received light signals in the light receiving elements and light source identifiers, in combination with the rest of the limitations of the claim.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a data processing section configured to analyze a received light signal in each of the light receiving elements of the light receiving sensor, the program causing the data processing section to calculate the shape of the transparent object by calculating a Mueller 
The closest prior art references of Hart et al. (20100020070 A1); Higo et al. (20160156899 A1); Yamamoto et al. (20110144505 A1); and Ohnishi et al. (20110228052 A1) discloses three-dimensional measurement apparatus. 
However, Hart; Higo; Yamamoto; and Ohnishi fail to disclose, teach or suggest a data processing section configured to analyze a received light signal in each of the light receiving elements of the light receiving sensor, wherein the light projecting section outputs, in parallel, output beams of light from a plurality of light sources, and the data processing section performs a process of analyzing the received light signal in each of the light receiving elements of the light receiving sensor and identifying a light source of any beam of light input into one light receiving element by using light source combination information that is stored in a storage section and that corresponds to a value of the received light signal, as claimed and as specified in the present application specification.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art object shape measurement apparatus and method, and program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886